12/15/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0582



                                    No. DA 21-0582


KIM NORQUAY, JR.,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.


                                        ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including January 23, 2023, within which to prepare, serve, and file its response

brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 15 2022